          Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 1 of 9 PageID 12
Filing # 117207495  E-Filed 11/24/2020 01:27:35 PM


                                     IN THE COUNTY COURT OF THE
                                  NINTH JUDICIAL CIRCUIT, IN AND FOR
                                       ORANGE COUNTY, FLORIDA


        FERNANDO WALCOTT,

                Plaintiff,

        vs.                                                CASE NO.:

        FERRELLGAS, INC., a Foreign for
        Profit Corporation,

                Defendant.
                                                     /

                              COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff, FERNANDO WALCOTT (“Plaintiff”), by and through undersigned counsel,

        hereby files this Complaint against Defendant, FERRELLGAS, INC., (“Defendant”), and in

        support thereof states as follows:

                                                  INTRODUCTION

                This is an action brought pursuant to the Florida Civil Rights Act of 1992 (“FCRA”),

        Florida Statutes §760.01, et seq., and Florida Statute §440.205, to recover front pay, back pay,

        reinstatement, lost benefits, compensatory damages, emotional distress damages, pain and

        suffering, injunctive relief, reasonable attorneys’ fees and costs and any other relief to which

        Plaintiff is entitled including, but not limited to equitable relief.

                                                         PARTIES

                1.      Plaintiff is an adult individual who resides in Seminole County, Florida.

                2.      Defendant, FERRELLGAS, INC., is a Foreign Corporation, licensed and

        authorized to conduct business in the State of Florida. At all times hereto, Defendant maintained

        a delivery and fueling station in Orange County, Florida.

                                                            1
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 2 of 9 PageID 13




        3.       At all times material hereto Defendant was an employer as defined by the laws

under which this action is brought and employs greater than twenty (20) or more employees and

is an “employer” within the meaning of the FCRA.

                                     JURISDICTION AND VENUE

        4.       This is an action for damages that exceeds the sum of THIRTY THOUSAND

DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of

Plaintiff’s claim is in excess of the minimum jurisdictional threshold required by this

Court). Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated

amount of the claim” as required in the preamble to the civil cover sheet for jurisdictional

purposes only (the Florida Supreme Court has ordered that the estimated “amount of claim” be

set forth in the civil cover sheet for data collection and clerical purposes only). The actual value

of Plaintiff’s claim will be determined by a fair and just jury in accordance with Article 1,

Section 21, Fla. Const.

        5.       Defendant is and was at the time of all incidents described herein, operating in

Orange County, Florida, and is within the jurisdiction of this Court. Therefore, venue is proper

in this Court.

        6.       Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”), on June 16, 2020. On August 31, 2020, the EEOC issued

its right-to-sue letter.   Therefore, this complaint is being filed within 90 days of Plaintiff

receiving his right-to-sue letter.

                                     FACTUAL ALLEGATIONS

        7.       Plaintiff was employed as a truck driver at Defendant’s Orlando, FL location

since in or about 2008.



                                                 2
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 3 of 9 PageID 14




         8.      On or about March 19, 2020, Plaintiff was assigned a truck1 for his shift that did

not have working air conditioning.

         9.      Plaintiff had previously complained that the truck assigned to him did not have

working air conditioning. The extreme heat inside the cab of the truck without air conditioning

exacerbated his existing medical condition, high blood pressure.

         10.     Defendant had been previously informed of Plaintiff’s medical condition and that

the heat would aggravate his condition.

         11.     Plaintiff’s medical condition became exacerbating while driving in the truck

without air conditioning.

         12.     Plaintiff began to feel ill and overheated as he was completing his March 19th

shift.

         13.     Plaintiff felt symptoms related to his high blood pressure and feared that he was

possibly having heart complications.

         14.     Following his shift, Plaintiff tried to cool off, hoping his symptoms would

subside.

         15.     When his symptoms continued to get worse he was taken to the emergency room

where he was diagnosed with hypertension and heat exhaustion; which was attributable to him

driving all day without air conditioning.2

         16.     While at the hospital, Plaintiff texted his branch manager, Grant Sibilrud to

inform him of Plaintiff’s medical emergency and hospitalization.



1
 There was a new truck available that had working air conditioning that Plaintiff could have been assigned; which
would have accommodated his medical condition.
2
 Because this was during the middle of the COVID-19 Pandemic, there were few, if any, places where Plaintiff
could have pulled over to rest and seek air conditioning.

                                                       3
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 4 of 9 PageID 15




       17.      On or about March 23, 2020, Plaintiff returned to work and advised Mr. Sibilrud

that Plaintiff’s hospitalization was related to the issues involving his truck not having air

conditioning.

       18.      Plaintiff also spoke to Mr. Sibilrud in regard to filing a claim for workers’

compensation benefits to cover the medical bills he recently incurred. Mr. Sibilrud informed

Plaintiff he was unable to help and suggested that Plaintiff call Defendant’s Human Resources

department.

       19.      Later that day, Plaintiff contacted Sue Hastings, Human Resources, but did not

receive any response.

       20.      Plaintiff made numerous attempts to connect with Ms. Hastings.

       21.      Specifically, Plaintiff called Ms. Hastings on March 24, March 25, March 26,

April 3 and April 9, but did not receive any response from Ms. Hastings or anyone else from

Defendant’s Human Resource department.

       22.      On or about April 21, 2020, Plaintiff still had not received any communication

from Defendant’s Human Resources department so Plaintiff called the Company’s headquarters

who then transferred him to Vickie (last name unknown).           Vickie worked in Defendant’s

workers’ compensation department.

       23.      Vickie informed Plaintiff that Tammy Browning, the Company’s workers’

compensation coordinator, would be handling his claim.

       24.      At Ms. Browning’s instruction Plaintiff faxed over all of his medical

documentation to her and received a confirmation of her receiving his medical documents.

       25.      On or about April 29, 2020, Plaintiff arrived at work like any normal day.




                                                 4
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 5 of 9 PageID 16




       26.     Plaintiff was immediately called in to Mr. Sibilrud’s office and informed that he

was being terminated due to performance issues.

       27.     Plaintiff was shocked by this news, especially since his performance had never

been an issue prior to filing a claim for workers’ compensation, nor did Plaintiff ever receive a

write up or even a verbal warning.

       28.     Florida Statute §440.205 states in pertinent part that:

               “No employers shall discharge, threaten to discharge, intimate, or
               coerce any employee by reasons of such employee’s valid claim for
               compensation or attempt to claim compensation under the Workers’
               Law.”

       29.     Defendant terminated Plaintiff in an effort to prevent Plaintiff from exercising his

rights under the Florida Workers’ Compensation law.

       30.     Defendant failed to accommodate Plaintiff when it would not provide him with a

truck with working air conditioning when it knew that Plaintiff’s medical condition would be

exacerbated when he was assigned a truck without air conditioning.

       31.     Defendant retaliated against Plaintiff when it refused to provide accommodation

and terminated him in violation of the FCRA.

                             COUNT I
  VIOLATION OF FLORIDA STATUTE §440.205 RETALIATION FOR PURSUING A
             CLAIM UNDER WORKERS’ COMPENSATION LAW

       32.     Plaintiff re-alleges and adopts the allegations stated in Paragraphs (1) through

(31) as though fully set forth herein.

       33.     The Defendant intentionally discharged Plaintiff after he was injured on the job,

sought medical attention, and sought to file a valid claim for workers’ compensation benefits.




                                                 5
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 6 of 9 PageID 17




        34.     Plaintiff was discharged by reason of Plaintiff’s valid claim for compensation or

attempt to claim compensation under the Workers’ Compensation Law of the State of Florida,

with said discharge being in direct violation of Section §440.205, Florida Statutes.

        35.     As a result of said discharge, Plaintiff has suffered damages, including but not

limited to loss of earnings, loss of ability to earn money, and mental anguish. The losses have

occurred in the past and will continue in the future.

        WHEREFORE, Plaintiff, FERNANDO WALCOTT, demands judgment against

Defendant, FERRELLGAS, INC., and prays for a trial by jury and requests this Court award

damages including:

        a.      Compensatory Damages for pain, suffering, mental anguish, loss of
                enjoyment of life; and

        b.      Compensation for lost wages, benefits and other remuneration; and

        c.      Any other relief deemed appropriate by the Court.

                                      COUNT II
                          FAIRLURE TO ACCOMMODATE ─ FCRA

        36.     Plaintiff re-alleges and adopts the allegations of paragraphs (1) through (31)

above as if fully set forth herein.

        37.     Plaintiff’s condition was a disability as defined by the FCRA since it substantially

limited one or more of Plaintiff’s major life activities.

        38.     Plaintiff was qualified to perform the essential functions of his job, with a

reasonable accommodation.

        39.     Plaintiff asked for a reasonable accommodation. However, Defendant refused to

engage in the interactive process.




                                                   6
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 7 of 9 PageID 18




        40.     But for his actual or perceived disability, or because of his request for a

reasonable accommodation, Plaintiff would not have been terminated.

        41.     As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits and reasonable attorney’s fees and costs.

        42.     Defendant engaged in discrimination against Plaintiff with malice and reckless

indifference to Plaintiff’s rights under the FCRA.

        43.     Plaintiff suffered emotional pain and mental anguish as a direct result of

Defendant’s unlawful discrimination.

        44.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

                WHEREFORE, Plaintiff, FERNANDO WALCOTT, prays for a trial by jury and

all legal and equitable relief allowed by law including:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits and/or lost earning capacity;

                d.      Compensatory damages for emotional pain and suffering;

                e.      Injunctive relief;

                f.      Prejudgment interest;

                g.      Costs and attorney’s fees; and

                h.      Such relief as the Court may deem just and proper.

                                          COUNT III
                                      RETALIATION ─ FCRA

        45.     Plaintiff re-alleges and adopts the allegations of paragraphs (1) through (31)

above as if fully set forth herein.

                                                 7
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 8 of 9 PageID 19




        46.     Plaintiff requested an accommodation under the FRCA.

        47.     Plaintiff engaged in a protected activity when he requested an accommodation

under the FCRA.

        48.     Plaintiff was terminated in retaliation for requesting an accommodation under the

FRCA for his disability and/or perceived disability.

        49.     This retaliation resulted in Plaintiff’s termination.

        50.     By the conduct described above, Defendant retaliated against Plaintiff because he

engaged in protected activities in violation of the FRCA.

        51.     Defendant knew, or should have known, of the retaliation that Plaintiff was

subjected to.

        52.     At all times material, hereto, Defendant acted with malice and reckless disregard

for Plaintiff’s protected rights.

        WHEREFORE, Plaintiff, FERNANDO WALCOTT, prays for a trial by jury and all

 legal and equitable relief allowed by law including:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits and/or lost earning capacity;

                d.      Compensatory damages for emotional pain and suffering;

                e.      Injunctive relief;

                f.      Prejudgment interest;

                g.      Costs and attorney’s fees; and

                h.      Such relief as the Court may deem just and proper.




                                                   8
Case 6:21-cv-00154-GAP-DCI Document 1-1 Filed 01/22/21 Page 9 of 9 PageID 20




           Plaintiff specifically reserves the right to amend his Complaint to seek
                         punitive damages against Defendant

           Respectfully submitted on this 24th day of November, 2020.

                                        s/ JAMES J. HENSON
                                        James J. Henson, Esq.
                                        Florida Bar No.: 77476
                                        Ryan D. Naso, Esq
                                        Florida Bar No.: 1010800
                                        Morgan & Morgan, P.A.
                                        20 N. Orange Ave., 15th Floor
                                        P.O. Box 4979
                                        Orlando, FL 32802-4979
                                        Direct Tel.: (407) 428-6241
                                        Fax:           (407) 245-3342
                                        Email:         jjhenson@forthepeople.com
                                                       rnaso@forthepeople.com
                                                       ssiagel@forthepeople.com
                                        Counsel for Plaintiff




                                           9
